DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to AFCP 2.0 filed on 5/31/2022.
3.	This Office Action is made Notice of Allowance.
4.	Claims 2, 4-5, 7-10, 12-26, 32, 36-37, 39-42, 44, 46-51 were previously cancelled. 
5.	Claims 60-61 are currently cancelled. 
6.	Claims 63-64 are new. 
7.	Claims 1, 3, 6, 11, 27-31, 33-35, 38, 43, 45, 52-59, 62-64 numbered accordingly are allowed herein.
Response to Arguments
8.	Applicant's arguments regarding the amendment filed in the AFCP 2.0 on 5/31/2022 have been fully considered. However, in light of amendment that distinguish over the prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter
1.	Claims 1, 3, 6, 11, 27-31, 33-35, 38, 43, 45, 52-59, 62-64 are allowed herein and numbered accordingly.
2.	As to Independent Claims 1, 29, 38, 43, 45, 52 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Hakseong et al. US 20180338319 disclose Section [0001] states A method for transmitting and receiving device-to-device (D2D) data in a wireless communication system supporting D2D communication; Section [0346] The eNB sets a resource pool (i.e. set of resources) for D2D direct communication and eNB schedules pool set to the transmission D2D UE by using the PDCCH/ePDCCH; Section [0350] The UE receives the set resource pool (time and frequency) and selects the resource for the D2D direct communication transmission from the resource pool; Section [0883] Afterwards, the D2D transmission UE selects or determined a resource to use related to D2D communication; Section [0484] The SA transmitted through PSCCH and represented as SCI format; Section [0878] D2D transmission UE selects a resource from an RA set and transmits an SA to D2D reception UE through the selected resource; Section [0415] Scheduling information (i.e. SA) is represented as Sidelink control information (SCI); and SA (Scheduling Assignment) carried on PSCCH, SA indicative of D2D control information which includes resource allocation for transmission and reception of D2D data; the prior art Suzuki et al. US 20170230876 discloses in Section [0034] D2D SA (scheduling assignment) is used for scheduling and indicates resource that is used for transmission of D2D data indicating destination identifier, source identifier and the like, D2D SA also correspond to discovery signal that correspond to D2D communication referred to as communication signal; Section [0043] The terminal device selects a resource from resource pool for the transmission of communication signal and the D2D SA; the resource pool is a set of resources that can be configured by the base station.
However, Hakseong in view of Suzuki do not render obvious in combination with other limitations in the independent claims the claim elements A method of operating a first radio device to receive data in a device-to-device communication from a second radio device, the method comprising: receiving radio signals from a radio source other than the second radio device using a set of radio resources; determining one or more radio resources based on the set of radio resources, the one or more radio resources comprising at least one spatial stream among different spatial streams receivable at the first radio device; transmitting a status message to the second radio device indicating the one or more radio resources and indicating that the one or more radio resources will be less preferred for reception of the data if a received power measured on the one or more radio resources is greater than a predefined threshold value; and receiving, on at least one radio resource, the data from the second radio device, the at least one radio resource based on the one or more radio resources.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1, 3, 6, 11, 27-31, 33-35, 38, 43, 45, 52-59, 62-64 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1, 3, 6, 11, 27-31, 33-35, 38, 43, 45, 52-59, 62-64 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 8, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477